 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into in
Chelmsford, Massachusetts by and between Brooks Automation, Inc., a Delaware
corporation (the “Company”) and Martin S. Headley (“Executive”), as of
January 28, 2008.
RECITALS
     1. The Company desires to employ Executive as Executive Vice President and
Chief Financial Officer of the Company upon the terms and conditions set forth
herein.
     2. In consideration of the employment to be provided hereby, the amounts to
be paid as provided herein, and the Indemnification Agreement attached hereto as
Exhibit A (the “Indemnification Agreement”), the Executive enters into this
Agreement and the Executive Invention, Nondisclosure, Non-Competition and
Nonsolicitation Agreement attached hereto as Exhibit B (the “Non-Competition
Agreement”).
     For and in consideration of the mutual promises, terms, provisions and
conditions contained in this Agreement, the parties hereby agree as follows:
1. Duties. Beginning on January 28, 2008 (the “Effective Date”) the Company
shall employ the Executive as Executive Vice President and Chief Financial
Officer of the Company. Executive shall report to the Company’s President and
Chief Executive Officer (the “CEO”). Executive shall have such reasonable and
appropriate duties as may from time to time be assigned by the CEO, which duties
shall include, without limitation, internal accounting and control functions,
external financial reporting to regulatory bodies and the public, and
synthesizing and implementing decisions that involve the Company’s strategies,
plans, and operations. Executive shall also perform the duties of such office as
are provided for in the bylaws of the Company subject to the general supervision
and direction of the CEO and the Company’s board of directors (the “Board of
Directors”).
2. At-Will Employment. Subject to Section 6 and the termination provisions
contained therein, the Executive’s employment under this Agreement shall be on
an at-will basis (the actual period of Executive’s employment with the Company
is referred to herein as the “Employment Term”).
3. Other Activities. Executive may serve on one (1) board of directors of a
public or private for-profit corporation (the specific entity being subject to
advance approval by the Board of Directors), serve on civic and charitable
boards or committees, fulfill speaking engagements, teach at educational
institutions, and manage his personal investments; provided, however, that such
activities do not individually or in the aggregate interfere or conflict with
the performance of Executive’s duties or obligations under this Agreement,
including the Non-Competition Agreement.
4. Performance. During the Employment Term, Executive shall use his business
judgment, skill and knowledge for the advancement of the Company’s interests and
to discharge his duties and responsibilities hereunder. Executive shall perform
and discharge faithfully, diligently and

1



--------------------------------------------------------------------------------



 



to the best of his ability, his duties and responsibilities hereunder. Subject
to Section 3, executive shall devote substantially all of his working time and
efforts to the business and affairs of the Company.
5. Compensation and Benefits.
     5.1. Base Salary. As consideration for Executive’s services performed
during the Employment Term, the Company agrees to pay Executive a base salary of
$425,000 per year (the “Base Salary”), payable in accordance with the normal
payroll practices of the Company for its senior executives, and subject to
federal and state tax withholding. The Base Salary shall be reviewed annually
(consistent with the normal review of senior executives of the Company which
typically occurs in January) by the Human Resources and Compensation Committee
of the Board of Directors (the “Committee”) and adjusted as recommended by the
CEO and as determined by the Committee (the Base Salary as adjusted from time to
time shall be referred to as the “Current Base Salary”).
     5.2. Performance-Based Variable Compensation. During the Employment Term,
Executive shall be eligible to receive performance-based cash incentive payments
each year from the Company as recommended by the CEO and as determined by the
Committee (the “Performance-Based Variable Compensation”). The Performance-Based
Variable Compensation shall be payable based upon achievement of the Company’s
performance criteria, specific goals, and performance evaluation as determined
by the Committee under the terms of the Company’s annual incentive plan
applicable to that fiscal year. Executive’s achievement of his target
performance goals for each year will result in a payment of 100% of Current Base
Salary, with potential payouts ranging from 0% to 150% of Current Base Salary
based upon actual performance. Any such Performance-Based Variable Compensation
paid to Executive shall be in addition to the Current Base Salary. Executive
shall be paid Performance-Based Variable Compensation for the first twelve
(12) months of employment (“First Year of Employment”) of not less than
$318,750, prorated for the number of days that Executive is actually employed by
the Company during the First Year of Employment (the “Guaranteed Amount”). The
Guaranteed Amount shall be paid in two (2) installments, the first installment
shall be paid when Performance-Base Variable Compensation awards are paid to the
Company’s other senior executives for the Company’s fiscal year ending
September 30, 2008, and the second installment shall be paid when
Performance-Based Variable Compensation awards are paid to the Company’s other
senior executives for the Company’s fiscal year ending September 30, 2009. The
Guaranteed Amount shall be allocated among the two fiscal years on the basis of
a fraction, the numerator of which is the number of days in the First Employment
Year that fall within the relevant fiscal year and the denominator of which is
365. For each of the two fiscal years the amount that would otherwise be payable
to Executive under the terms of the Company’s annual incentive plan shall be
reduced dollar for dollar by the portion of Executive’s Guaranteed Amount
allocated to the relevant year, but not below the amount equal to the allocated
portion of Executive’s Guaranteed Amount.
     5.3. Equity Awards. As soon as practical following the Effective Date, the
Company will grant Executive a restricted stock award of 42,000 shares of the
Company’s common stock (the “Sign-On Award”). Subject to continued performance
of services to the Company, one-

2



--------------------------------------------------------------------------------



 



third of the Sign-On Award shall vest on each of the first, second, and third
anniversaries of the date of grant. The Executive shall be eligible for
additional equity compensation awards with the form of the award (e.g., stock
options, performance shares, performance stock units), the number of shares
subject to the award, and other terms and conditions of the award (e.g., vesting
schedule) to be determined by the CEO and Committee.
     5.4. Benefits. During the Employment Term, Executive shall be eligible for
participation in all employee benefit plans normally available to other senior
executives of the Company, including the Brooks Automation, Inc. 401(k) Plan,
and the Company’s welfare benefit plans, practices, policies and programs
(including PTO, disability, salary continuance, group life, accidental death and
travel accident insurance plans and programs).
     5.5. Business Expenses. Executive shall be entitled to receive prompt
reimbursement for all reasonable employment-related expenses incurred or paid by
him during the Employment Term in the performance of his services, subject to
reasonable substantiation and documentation.
     5.6. Relocation Benefit. The Company shall provide Executive with a payment
of $200,000 to be used by the Executive for the purpose of relocating himself
and his family to within a reasonable commuting distance from the Company’s
headquarters (“Relocation Benefit”). The Relocation Benefit is intended to cover
household goods move, temporary housing, home visits, in-transit expenses, home
sale assistance, miscellaneous housing allowance, and new home closing
assistance. The Relocation Benefit is in lieu of any other relocation benefits
and assistance that may otherwise be covered by the Company’s relocation policy,
and is subject to applicable tax withholding. The Relocation Benefit will be
paid in three (3) approximately equal installments. The first installment will
be made as soon as reasonably practicable after the Effective Date, the second
on the six-month anniversary of the Effective Date, and the third on the
one-year anniversary of the Effective Date. If during the first twelve
(12) months of the Employment Term the Executive’s employment is terminated by
the Company for Cause (as defined in Section 6.2.1) or by the Executive other
than for Good Reason (as defined in Section 6.3.1), then (a) the Executive shall
promptly repay to the Company that portion of the Relocation Bonus paid to
Executive prior to his Termination Date (as defined by Section 6.4) determined
by multiplying the portion of the Relocation Bonus previously paid by a
fraction, the numerator of which is the number of full months that have lapsed
since the Effective Date and the denominator of which is 12, and (b) no further
Relocation Benefit installment payments shall be paid to Executive.
6. Termination Events.
     6.1. Death/Long-Term Disability. This Agreement shall terminate and any and
all rights and obligations of the Company and Executive hereunder shall cease
and be completely void except as specifically set forth in this Agreement, upon
the death or Long-Term Disability (as defined below) of Executive.
     6.1.1. Long-Term Disability. For purposes of this Agreement, “Long-Term
Disability” shall that Executive is determined to be totally and permanently
disabled for purposes of the Company’s long-term disability plan.

3



--------------------------------------------------------------------------------



 



     6.2. Termination by the Company. At the election of the Company, this
Agreement shall terminate and any and all rights and obligations of the Company
and Executive hereunder shall cease and be completely void except as
specifically set forth in this Agreement, upon the earliest to occur of the
following: (i) the termination of Executive by the Company with Cause (as
defined below) under this Agreement and delivery of written notice in accordance
with Sections 6, 7 and 13, or (ii) the termination of Executive by the Company
without Cause upon delivery of written notice in accordance with Sections 6, 7
and 13.
          6.2.1. Cause. For purposes of this Agreement, “Cause” shall mean the
occurrence of any of the following events during the Employment Term:
(i) Executive’s conviction of, or the entry of a plea of guilty or nolo
contendere to any misdemeanor involving moral turpitude or any felony;
(ii) fraud, embezzlement, or similar act of dishonesty, unauthorized disclosure,
attempted disclosure, use or attempted use of confidential information; acts
prejudicial to the interest or reputation of the Company; or falsification,
concealment or distortion of management information;
(iii) material misrepresentation in connection with the Executive’s application
for employment with the Company;
(iv) conduct by the Executive constituting an act of moral turpitude, or of
physical violence while on duty;
(v) Executive’s willful failure or refusal to perform the duties on behalf of
the Company which are consistent with the scope and nature of the Executive’s
responsibilities, or otherwise to comply with a lawful directive or policy of
the Company, including without limitation, the Company’s Standards of Conduct as
then in effect as published on the Company’s internal website;
(vi) any act of gross negligence, gross corporate waste or disloyalty by the
Executive to the Company or the commission of any intentional tort by the
Executive against the Company;
(vii) Executive being found liable in any SEC or other civil or criminal
securities law action, or entering any cease and desist order with respect to
such action (regardless of whether or not he admits or denies liability); or
(viii) a material breach of this Agreement or the agreements referenced herein
by the Executive.
     6.3. Termination by Executive. At the election of the Executive, this
Agreement shall terminate and any and all rights and obligations of the Company
or Executive hereunder shall cease and be completely void except as specifically
set forth in this Agreement, upon the earliest to occur of the following:
(i) the Executive’s resignation for Good Reason (as defined below); provided
that Executive shall have first provided the Company with written notice in
accordance

4



--------------------------------------------------------------------------------



 



with Section 13 within ninety 90 days of the initial existence of the condition
he believes constitutes Good Reason and the Company shall have failed to remedy
such condition within thirty (30) days of its receipt of such notice; or
(ii) the Executive’s resignation without Good Reason upon delivery of written
notice in accordance with Section 13.
          6.3.1. Good Reason. For purposes of this Agreement, “Good Reason”
shall mean, without Executive’s express written consent, the occurrence of any
one or more of the following conditions to the extent such condition(s) result
in a material negative change to the Executive in his employment relationship
with the Company:
(i) a material breach of this Agreement by the Company;
(ii) a diminution of the Executive’s responsibilities and authority described in
Section 1 resulting in responsibilities and authority in material respects
inconsistent with the responsibilities and authority of the role of Executive
Vice President and Chief Financial Officer of the Company provided, however,
that the parties may agree in writing to a waiver of this right by the
Executive;
(iii) a reduction of the Current Base Salary or of any material employee benefit
enjoyed by the Executive unless all senior executives of the Company suffer a
substantially similar reduction or failure;
(iv) the relocation of the Executive’s office to a location more than 60 miles
from the Company’s headquarters in Chelmsford, Massachusetts; or
(v) the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company within 15 days after a merger, consolidation,
sale of assets or similar transaction.
     6.4. Termination Date. The term “Termination Date” shall mean if the
Executive’s services are terminated (A) by his death, then the date of his
death, or (B) by his Long-Term Disability, then the date of his initial
disability, or (C) for any other reason, then the date on which such termination
is to be effective pursuant to the notice of termination to be given by the
party terminating the employment relationship.
7. Effect of Termination.
     7.1. Termination for Death or Disability. It is expressly acknowledged and
agreed that if Executive’s employment shall be terminated due to Executive’s
death or Long-Term Disability, all of the obligations under Sections 1 through 5
of the Company and Executive shall cease except that the Company shall pay, or
provide the following benefits, to Executive or his heirs, executors or
administrators as applicable, without further recourse or liability to the
Company:
(i) an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date;

5



--------------------------------------------------------------------------------



 



  (ii)   an amount equal to the unpaid portion of Executive’s Annual Performance
Incentive for the fiscal year that includes the Executive’s Termination Date
(and to the extent earned but unpaid, for the completed fiscal year immediately
preceding the Executive’s Termination Date), determined in accordance with
Section 5.2, prorated for the number of days that Executive is actually employed
by the Company in such fiscal year, and payable at the same time that payment of
annual performance incentives are paid to other senior executives of the
Company; and     (iii)   an amount equal to the value of Executive’s accrued but
unused vacation as of the Termination Date.

     7.2. Termination by the Company.
          7.2.1. Termination by the Company for Cause. It is expressly
acknowledged and agreed that if Executive is terminated by the Company for
Cause, all of the obligations under Sections 1 through 5 of the Company and
Executive shall cease except that the Company shall pay immediately after the
Termination Date the following amounts to the Executive without further recourse
or liability to the Company:

  (i)   an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date; and     (ii)   an amount equal to the value
of Executive’s accrued but unused vacation as of the Termination Date.

          7.2.2. Termination By the Company Without Cause. It is expressly
acknowledged and agreed that if Executive’s employment shall be terminated by
Company for any reason, except as set forth in Sections 6.1, and 6.2(i), then
all of the obligations under Sections 1 through 5 of the Company and Executive
shall cease except that the Company shall pay, or provide the following
benefits, to Executive without further recourse or liability to the Company:

  (i)   an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date;     (ii)   an amount equal to the unpaid
portion of Executive’s Annual Performance Incentive for the fiscal year that
includes the Executive’s Termination Date (and to the extent earned but unpaid,
for the completed fiscal year immediately preceding the Executive’s Termination
Date), determined in accordance with Section 5.2, prorated for the number of
days that Executive is actually employed by the Company in such fiscal year, and
payable at the same time that payment of annual performance incentives are paid
to other senior executives of the Company;     (iii)   an amount equal to the
value of Executive’s accrued but unused vacation as of the Termination Date;

6



--------------------------------------------------------------------------------



 



  (iv)   one (1) year’s Current Base Salary as severance in pay continuation.
Payment of this severance will be made in bi-weekly payments for one (1) year
(the “Initial Salary Continuation Period”);     (v)   during the Initial Salary
Continuation Period as it may be extended pursuant to subsection (vi) below
(together, the “Total Salary Continuation Period”), Executive will continue to
be eligible for medical, dental and vision plans in which Executive was a
participant at the Termination Date. The Company will continue to pay the
employer portion of the costs of these plans during the Total Salary
Continuation Period. The period of coverage for purposes of Executive’s COBRA
continuation coverage will run concurrently with the Total Salary Continuation
Period;     (vi)   if the Executive has not found a full-time comparable
executive position with another employer during the Initial Salary Continuation
Period, the Company will extend the bi-weekly payment plan on a month to month
basis until the earlier to occur of (A) one (1) additional year (26 additional
bi-weekly payments) or (B) the date Executive secures full-time employment, in
each case subject only to the Executive’s obligation to inform the Company’s
Human Resources Department that Executive’s search for replacement employment is
ongoing and continuing in good faith. Said notice from Executive shall be made
on the 15th of the month commencing with the last month of the Initial Salary
Continuation Period and monthly thereafter as applicable. Notice shall be made
in accordance with Section 13 of this Agreement. Payments to Executive during
the Total Salary Continuation Period shall be reduced by the amount of income
earned by Executive from employment or consulting arrangements with any other
person or business entity; and     (vii)   Executive shall be entitled to
receive outplacement services from the Company’s outplacement provider for the
six (6) month period following the Executive’s Termination Date.

Any and all payments by the Company under this Agreement are and shall be
specifically conditioned upon full compliance by the Executive with all elements
of the Non-Competition Agreement and the other applicable provisions of this
Agreement.
     7.3. Termination by Executive.
          7.3.1. Termination by Executive Without Good Reason. It is expressly
acknowledged and agreed that if Executive resigns without Good Reason, then all
of the obligations under Sections 1 through 5 of the Company and Executive shall
cease except that the Company shall pay, or provide the following benefits, to
Executive without further recourse or liability to the Company:

7



--------------------------------------------------------------------------------



 



  (i)   an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date; and     (ii)   an amount equal to the value
of Executive’s accrued but unused vacation as of the Termination Date.

          7.3.2. Termination by Executive For Good Reason. It is expressly
acknowledged and agreed that if Executive’s employment shall be terminated
because the Executive resigns for Good Reason, then all of the obligations under
Sections 1 through 5 of the Company and Executive shall cease except that the
Company shall pay, or provide the following benefits, to Executive without
further recourse or liability to the Company:

  (i)   an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date;     (ii)   an amount equal to the unpaid
portion of Executive’s Annual Performance Incentive for the fiscal year that
includes the Executive’s Termination Date (and to the extent earned but unpaid,
for the completed fiscal year immediately preceding the Executive’s Termination
Date), determined in accordance with Section 5.2, prorated for the number of
days that Executive is actually employed by the Company in such fiscal year, and
payable at the same time that payment of annual performance incentives are paid
to other senior executives of the Company;     (iii)   an amount equal to the
value of Executive’s accrued but unused vacation as of the Termination Date;    
(iv)   one (1) year’s Current Base Salary as severance in pay continuation.
Payment will be made in bi-weekly payments during the Initial Salary
Continuation Period;     (v)   during the Total Salary Continuation Period,
Executive will continue to be eligible for medical, dental and vision plans in
which the Executive was a participant at the Termination Date. The Company will
continue to pay the employer portion of the costs of these plans during the
Total Salary Continuation Period. The period of coverage for purposes of the
Executive’s COBRA continuation coverage will run concurrently with the Total
Salary Continuation Period;     (vi)   if the Executive has not found full-time
comparable executive position with another employer during the Initial Salary
Continuation Period, the Company will extend the bi-weekly payment plan on a
month to month basis until the earlier to occur of (A) one (1) additional year
(26 additional bi-weekly payments) or (B) the date Executive secures full-time
employment, subject only to the Executive’s obligation to inform the Company’s
Human Resources Department that Executive’s search for replacement employment is
ongoing and continuing in good faith. Said

8



--------------------------------------------------------------------------------



 



      Notice from Executive shall be made on the 15th of the month commencing
with the last month of the Initial Salary Continuation Period and monthly
thereafter as applicable. Notice shall be made in accordance with Section 13 of
this Agreement. Payments to Executive during the Total Salary Continuation
Period shall be reduced by the amount of income earned by Executive from
employment or consulting arrangements with any other person or business entity;
and     (vii)   Executive shall be entitled to receive outplacement services
from the Company’s outplacement provider for the six (6) month period following
the Executive’s Termination Date.

Any and all payments by the Company under this Agreement are and shall be
specifically conditioned upon full compliance by the Executive with all elements
of the Non-Competition Agreement and the other applicable provisions of this
Agreement.
     7.4. 280G. In the event that the Executive shall become entitled to payment
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the “Company
Payments”), and such Company Payments would be subject to the tax imposed by
Section 4999 of the Code (together with any similar tax that may hereafter be
imposed by any taxing authority, the “Excise Tax”) the Executive shall be solely
responsible for the payment in full of any such Excise Tax and the Company shall
withhold any federal or state taxes as required by applicable law.
     7.5. 409A. For purposes of Internal Revenue Code Section 409A (“Section
409A”), each installment of severance pay shall be deemed to be a “separate
payment” (within the meaning of Section 409A). In the event the Executive is
determined by the Company to be a “specified employee” (within the meaning of
Section 409A) at the time of his “separation from service” (within the meaning
of Section 409A), then any payments of “deferred compensation” (within the
meaning of Section 409A, but determined after giving effect to any exceptions
including the separation pay exception and the short-term deferral exception set
forth in the Section 409A regulations) otherwise payable to the Executive during
the first six (6) months following his separation from service shall be delayed
and paid in a lump sum six (6) months and one day after his separation from
service, together with interest at the prime rate as published in The Wall
Street Journal on the date of separation from service.
8. Additional Conditions Applicable to All Payments. Concurrent with the
execution of this Agreement, Executive and the Company entered into the
Indemnification Agreement attached as Exhibit A and the Non-Competition
Agreement attached hereto as Exhibit B. Any and all payments and benefits
provided by the Company under this Agreement or otherwise shall be specifically
condition upon Executive’s full compliance with Exhibit B. The severance pay and
benefits described in Section 7 above are also subject to Executive’s execution
of and decision not to revoke a waiver, release, and covenant not to sue in a
form provided by the Company.

9



--------------------------------------------------------------------------------



 



9. Forfeiture and Clawback. If the Company is required to prepare an accounting
restatement due to material noncompliance of the Company, as a result of
misconduct or gross negligence of the Executive, with any financial reporting
requirement under the United States securities laws, including Section 304 of
the Sarbanes-Oxley Act of 2002, then, in addition to any penalty prescribed by
law, Executive shall forfeit or repay to the Company, as the case may be, all of
the following: any Annual Performance Incentive (or similar annual cash bonus or
incentive) paid during the twelve (12) month period following the date of the
first public issuance or filing with the SEC of the deficient financial
document, any gain on the sale of Company securities during the same period, any
shares received during that same period upon exercising or vesting in any
equity-based award granted by the Company to the Executive (including the
Sign-On Award), and any unvested and/or unexercised equity-based incentive
awards granted by the Company to the Executive (including the Sign-On Award).
10. Assignment. Neither the Company nor Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other party; provided, however, that the
Company may assign its rights and obligations under this Agreement without the
consent of Executive if the Company shall hereafter effect a reorganization,
consolidate with, or merge with or into any other entity or transfer all or
substantially all of its properties or assets to any other person or entity.
This Agreement shall be binding upon and inure to the benefit of the Company,
Executive and their respective successors, executors, administrators, heirs and
permitted assigns.
11. Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement by any other party will not operate or be construed as a waiver of any
other or subsequent breach by such other party.
12. Severability. The parties agree that each provision contained in this
Agreement shall be treated as a separate and independent clause, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses herein. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity or subject, such provisions shall be construed by the
appropriate judicial body by limiting and reducing it or them, so as to be
enforceable to the extent compatible with the applicable law.
13. Notices. Any notice or other communication in connection with this Agreement
shall be deemed to be delivered if in writing, addressed as provided below and
actually delivered at said address:
If to Executive, to him at his last known address as set forth in the Company’s
payroll records.
     If to the Company, to it at the following address:
Brooks Automation, Inc.
15 Elizabeth Drive
Chelmsford, MA 01824
Attn: General Counsel

10



--------------------------------------------------------------------------------



 



     or to such other person or address as to which either party may notify the
other in accordance with this Section 13.
14. Applicable Law, Venue, and Waiver of Jury Trial. This Agreement, including
the Indemnification Agreement and the Non-Competition Agreement, shall be
interpreted and construed in accordance with the laws of the Commonwealth of
Massachusetts, without reference to conflicts of law rules, and without regard
to its location of execution or performance. Jurisdiction and venue for any
claim or causes of action arising under this Agreement shall be exclusively in
the courts located in Middlesex County, Massachusetts. EACH PARTY WAIVES ITS
RIGHT TO A JURY TRIAL IN ANY COURT OF ACTION ARISING BETWEEN THE PARTIES,
WHETHER UNDER THIS AGREEMENT OR OTHERWISE RELATED TO THIS AGREEMENT, AND WHETHER
MADE BY CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR OTHERWISE. THE AGREEMENT OF
EACH PARTY TO WAIVE ITS RIGHT TO A JURY TRIAL WILL BE BINDING ON ITS
BENEFICIARIES, PERSONAL REPRESENTATIVES, HEIRS, SUCCESSORS, AND ASSIGNS.
15. Remedies. Executive acknowledges that a breach of any of the promises or
agreements contained herein could result in irreparable and continuing damage to
the Company for which there may be no adequate remedy at law, and the Company
shall be entitled to seek injunctive relief and/or a decree for specific
performance, and such other relief as may be proper (including monetary damages
if appropriate).
16. Integration. This Agreement, the Indemnification Agreement attached hereto
as Exhibit A, and the Non-Competition Agreement attached hereto as Exhibit B
together form the entire agreement between the parties hereto with respect to
the subject matter contained in this Agreement and shall supersede all prior
agreements, oral discussions, promises and representations regarding employment,
compensation, severance or other payments contingent upon termination of
employment, whether in writing or otherwise.
17. Absence of Conflicting Obligations. Executive represents that he is not
bound by any agreement or any other existing or previous business relationship
that conflicts with or prevents him from entering into this Agreement or fully
performing his duties and responsibilities during the Employment Term. Executive
further represents that his obligations under or in consideration with this
Agreement do not breach and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by him.
18. Effect of Headings. Any title of a section heading contained herein is for
convenience of reference only, and shall not affect the meaning of construction
or any of the provisions hereof.
19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.
20. Survival. Notwithstanding any provisions of this Agreement to the contrary,
the obligations of Executive and the Company pursuant to Sections 6 through 18
hereof shall each survive termination of this Agreement.

11



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE FOLLOWS]

12



--------------------------------------------------------------------------------



 



            IN WITNESS WHEREOF, the parties hereto have hereunto set their
hands, as of the date first above written.

            EXECUTIVE
      /s/ Martin S. Headley       Martin S. Headley              BROOKS
AUTOMATION, INC.
      By:   /s/ Thomas S. Grilk         Thomas S. Grilk        Senior Vice
President, General Counsel
and Secretary   

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Indemnification Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Executive Non-Competition and Proprietary Information Agreement

 